This is a Non-Final office action for serial number 16/751,939. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 1, 3, 5, 6, 12, 15-19, 21, 22 is withdrawn in view of the newly discovered reference(s) to Cuomo and Meeus.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification only discloses a plurality of adjustments tabs removably connected within and to a periphery of said mounting aperture at opposite ends to said mounting aperture. The specification does not disclose at least one mounting tab removably connected within and to a periphery of said mounting aperture. The claims include both at least one mounting tab and a plurality of adjustment tabs which is not supported by the specification therefore failing to comply with the written description requirement.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation “a plurality of adjustment tabs" however, Claim 1 recites “at least one mounting tab removably connected within and to a periphery of said mounting aperture”. The “mounting tab” appears to be at least one of the “plurality of adjustment tabs” therefore being confusing and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 12, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meeus et al. (Meeus) 5,845,585 in view of Cuomo 7,690,502. Meeus discloses a mobile beverage holder assembly (1) to support at least one beverage container, said assembly comprising: a mounting unit (4) comprising a mounting member having a mounting aperture (7)  there through, said mounting aperture (7) having a length, a beverage holder unit (6) interconnected to said mounting unit and dimensioned to receive and support the at least one beverage container in an upright orientation, and said mounting unit and said beverage holder unit comprising a unitary construction; the assembly as recited in claim 1 wherein said mounting unit is further dimensioned for mounting into a seat back pocket; a mobile beverage holder assembly for use with a piece of luggage to support at least one beverage container, said assembly comprising: a mounting unit  (4) comprising a mounting member having a mounting aperture (7), a beverage holder unit (6) interconnected to said mounting unit, said beverage holder unit dimensioned to receive and support the at least one beverage container (10) in an upright orientation, a mounting unit interface (2), comprising a living hinge (2), disposed in interconnecting relation between a suspension unit (5) and said mounting unit (4); a suspension unit interface (3), comprising a living hinge (3), disposed in interconnecting relation between said beverage holder unit (6) and said suspension unit (5), and said mounting unit (4), said mounting unit interface (2), said suspension unit (5), said suspension unit interface (5) and said beverage holder unit (6) comprising a unitary construction; the assembly as recited in claim 1 further comprising a mounting unit interface, comprising a living hinge, disposed in interconnecting relation between a suspension unit and said mounting unit; a suspension unit interface, comprising a living hinge, disposed in interconnecting relation between said beverage holder unit and said suspension unit; the assembly as recited in claim 21 further comprising said mounting unit, said mounting unit interface, said suspension unit, said suspension unit interface and said beverage holder unit comprising a unitary construction.  Meeus discloses all of the limitations of the claimed invention except for the mounting tab and the plurality of adjustment tabs. Cuomo teaches that it is known to have mounting tab/plurality of adjustment tabs (134). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meeus to have included the mounting tab/plurality of adjustment tabs as taught by Cuomo to provide a means of providing a means of allowing the size of the opening within the mounting unit to be adjusted for the purpose of allowing the assembly to be supported by various sized devices such as railings, hooks, or shelving.
Claim(s) 3, 5, and 15-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Meeus et al. (Meeus) 5,845,585 in view of Cuomo 7,690,502 in view of Fostoer et al. (Foster) 8,955,656. Meeus in view of Cuomo discloses all of the limitations of the claimed invention except for the mounting unit and said beverage holder unit comprise molded pulp; said beverage holder unit comprises at least one beverage holder, and/or a plurality of beverage containers; said beverage holder dimensioned to receive a lower portion of the at least one beverage container therein; said at least one beverage holder comprises a support member disposed to maintain said beverage holder in a substantially upright and operative orientation when said assembly is mounted over the handle of the piece of luggage. Foster teaches that it is known to have the mounting unit (130) including an opening (220) and said beverage holder unit comprise molded pulp (column 4, lines 13-28); said beverage holder unit comprises at least one beverage holder (225), said beverage holder dimensioned to receive a lower portion of the at least one beverage container and/or a plurality of beverage containers therein; said at least one beverage holder comprises a support member (250, 252, 245) disposed to maintain said beverage holder in a substantially upright and operative orientation when said assembly is mounted over the handle of the piece of luggage (202). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meeus in view of Cuomo to have included the mounting unit and said beverage holder unit comprise molded pulp; said beverage holder unit comprises at least one beverage holder, said beverage holder dimensioned to receive a lower portion of the at least one beverage container therein; said at least one beverage holder comprises a support member as taught by Foster for the purpose  of providing a means to maintain said beverage holder in a substantially upright and operative orientation when said assembly is mounted over the handle of the piece of luggage. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631